IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
 STATE OF WASHINGTON,
                                                     No. 78677-6-I
                       Respondent,
                                                     DIVISION ONE
               V.
                                                     UNPUBLISHED OPINION
 DARREN GENE LAW,

                      Appellant.                     FILED: March 23, 2020


       APPELWICK, C.J.     —   Law appeals his conviction for possession of

methamphetamine with intent to manufacture or deliver. He argues that the trial

court violated his right to a unanimous jury verdict, because it failed to instruct the

jury that it had to unanimously agree on which of two acts supported the conviction.

He contends that the trial court erred in denying his motion to dismiss the charge

based on governmental misconduct. And, he asserts that the provision in his

judgment and sentence imposing interest on nonrestitution LFOs must be struck.

We affirm Law’s conviction, but remand to the trial court to strike the provision

requiring interest accrual on nonrestitution LFO5.

                                       FACTS

       On August 15, 2017, Everett police engaged in an “open-air drug market

interdiction.” As a part of this effort, Officer Oleg Kravchun conducted surveillance

at Clark Park. He saw Darren Law arrive at the park and approach an individual

lying in a grassy area. As Law approached, the individual got up. Law then
No. 78677-6-1/2
reached into his right cargo shorts pocket, retrieved a powdery substance, and

sprinkled the substance into the individual’s hand. The substance appeared white

or clear. At that point, the two bumped fists, and the individual immediately left the

park.

        After that exchange, a second individual entered the park and approached

Law. Law gave the individual something small from the same right cargo shorts

pocket, and the individual ran out of the park. A third individual then entered the

park. When he made contact with Law, Law reached into the same right pocket

and sprinkled a substance into the individual’s hand. The third individual quickly

left the park as well. Law then gave two more individuals something small from

the same right pocket. During the last exchange, Law was given a green, folded

up paper that Kravchun believed to be currency. Law then left the park.

        Police arrested Law nearby. In a search incident to arrest, they found a

loose crystal substance that appeared to be methamphetamine in his right cargo

shorts pocket. They also found a sandwich bag containing a substance that

appeared to be methamphetamine in his left front pocket. The sandwich bag was

tied off at the end. The substance in the sandwich bag in Law’s left pocket later

tested positive for methamphetamine. The loose crystal in his right pocket was

never tested.

        Police also searched a backpack Law was carrying. Inside, they found a

digital scale and about half a dozen small, ziplock style “baggies.” The baggies

were empty, and consistent with the type that police often find in the drug trade.




                                             2
No. 78677-6-1/3
Last, police found that Law had a cell phone on him. A case report describing the

arrest indicated that they intended to obtain a search warrant for the phone.

      On August 18, 2017, the State charged Law with possession of a controlled

substance with intent to manufacture or deliver. On August 22, an attorney filed a

notice of appearance on Law’s behalf. Defense counsel received a copy of the

case report mentioning the intent to obtain the search warrant.

      On October 3, 2017, Kravchun filed an affidavit for a search warrant for

Law’s cell phone. The affidavit described different methods that could be used to

conduct the search:

      JTAG [(Joint Test Action Group)], ISP [In-System Programming)]
      and “chip off’ are separate processes that may be performed on
      damaged devices, security protected devices (prohibiting access to
      the device), devices that do not have debugging mode enabled,
      and/or devices not fully supported by non-destructive forensic tools
      or software and/or when a logical extraction is not sufficient.

      JTAG and ISP are non-destructive processes in which the device’s
      memory is accessed via points located on the mainboard. The
      memory is then extracted using a supported memory box, reader or
      adaptor.

      A “chip off” examination is a destructive process in which the physical
      memory is removed from the mainboard of the device, cleaned, and
      the binary memory is extracted using a supported memory box,
      reader, or adaptor.

      The “chip off” process involves the use of heat to physically remove
      the chip from the seated area on the board and permanently renders
      the device inoperable. Mobile electronic devices are extremely
      complex so there is always a risk that the memory chip may be
      permanently damaged and rendered unreadable during a chip off
      examination.

      JTAG and ISP are usually attempted prior to performing a “chip off’
      extraction; however not all devices are supported.



                                            3
No. 78677-6-1/4
A judge issued a warrant the same day, authorizing the JTAG, ISP, and chip off

methods.      Neither the prosecutor nor defense counsel received notice of the

application motion nor issuance of the warrant at the time.

         Detective Steve Paxton proceeded to conduct a search of Law’s cell phone.

The JTAG and ISP search methods were not successful. Therefore, he used the

chip off method. The chip off was successful. But, Paxton was unable to read the

memory chip or extract any data stored within the chip, effectively ending his

examination.     The procedure rendered Law’s phone inoperable.          Paxton and

Kravchun both completed case reports concerning the search. Kravchun uploaded

his report to the Everett Police Department’s computer system. He thought that a

detective would send the report to the prosecutor’s office. However, this never

occurred.

         Before trial, defense counsel interviewed Kravchun. Defense counsel did

not ask Kravchun any questions about whether he had obtained a search warrant

for Law’s cell phone, and Kravchun did not raise the subject. By uploading his

report about the search, Kravchun believed that the prosecutor, who was at the

interview, already had this information.      Neither the prosecutor nor defense

counsel received information about the search before trial.

         Trial began on February 5, 2018.         That day, defense counsel cross

examined Kravchun about his intention to obtain a search warrant for Law’s cell

phone:

         Q.    One of the items that you entered into evidence in this case is
         a phone, a cellular phone; right?


                                              4
No. 78677-6-1/5
      A.     Yes.

       Q.     And you attributed ownership of that phone to Mr. Law; right?
       A.     Yes.

       Q.      And you said that it was your plan to seek a search warrant
       for the contents of that phone; correct?
       A.     Correct.

       Q.    And the reason you wanted to seek a search warrant for the
       contents of that phone is that you wanted to see if people were
       asking Mr. Law for drugs; right?
       A.     Correct.

       Q.    To see if there were any text messages in that phone
       requesting drugs; right?
       A.     Yes.

       Q.     Okay. No search warrant was ever granted in this case; right?
       A.     Itwas.
       Defense counsel then asked to be heard outside the presence of the jury.

He and the prosecutor both told the trial court that they knew nothing about the

search of Law’s cell phone. The court took a recess so that the prosecutor could

speak with Kravchun. During the recess, the prosecutor learned that Kravchun

had completed a follow up report that he did not receive. The prosecutor explained

this to the court, and defense counsel received a copy of the search warrant within

a few minutes. He also received copies of Paxton’s and Kravchun’s reports about

the search. Law then moved for a mistrial. The court granted his request, and set

the case for retrial on April 27, 2018.




                                            5
No. 78677-6-1/6
       On April 24, 2018, Law moved to dismiss the case. He relied in part on CrR

8.3(b), which allows the trial court dismiss a criminal prosecution due to arbitrary

action or governmental misconduct.        The court denied Law’s motion. At the

hearing on the motion, it explained,

               I don’t think I can find that the failure to disclose rises to the
       level of government misconduct. I certainly can’t find that there was
       anything intentional about it. So there would have to be such gross
       mismanagement that that establishes misconduct. And I don’t think
       I have found that on the record I have. I’m going to admit there are
       some gaps I think in exactly what happened, but I don’t think I can fill
       them in by assuming something improper happened without more.
                So then, you know, the question has to be more a question of
       the issue, more a question of whether or not the destruction of the
       ability to ever access what was on the phone rises to some level that
       the defendant is entitled to have this case dismissed.
              Again, I don’t think that the case law supports finding that
      simply because      again, it’s not as if I can find they intentionally
                         --


      destroyed the phone. I don’t think that was their intent. I think the
      record makes it pretty clear they hoped to get inculpatory evidence.
      And I think you’re right, what you’re saying is the more appropriate
      way to handle it, that you can cross-examine about it, you may be
      entitled to some instruction about it.
      The new trial began on May 22, 2018. Kravchun and Paxton both testified.

During Kravchun’s direct examination, he testified that he had obtained a search

warrant for Law’s cell phone, but that Paxton was not “able to get much information,

anything that [he] could use, off of the phone.” Defense counsel cross-examined

Kravchun regarding his failure to inform the prosecutor that he was seeking a

search warrant for the phone, and that he had received authorization to search the

phone. Paxton testified that, despite the successful chip off procedure, he was

unable to get any data from the phone’s chip.



                                              6
No. 78677-6-117
       After the State rested, the trial court read the following instruction to the jury:

“The State introduced evidence of an untested substance, to wit: a crystal, found

in Mr. Law’s right cargo shorts pocket. This evidence is not sufficient on its own to

support a finding that Mr. Law possessed a controlled substance.” The court also

instructed the jury, “[l]f you find that the State has allowed to be destroyed or lost

any evidence whose content or quality are an issue, you may, but are not required

to, infer that the lost evidence is against the State’s interest.”

       The jury found Law guilty as charged. The trial court sentenced him to 85

months of confinement and 12 months of community custody. It also imposed a

$500 victim assessment. Law’s judgment and sentence provided that the legal

financial obligations (LFOs) imposed “shall bear interest from the date of the

judgment until payment in full.”

       Law appeals.

                                     DISCUSSION

       Law makes three main arguments. First, he argues that the trial court

violated his right to a unanimous jury verdict, because it failed to instruct the jury

that it had to unanimously agree on which act supported conviction. Second, he

argues that the trial court erred in denying his motion to dismiss the charge based

on governmental misconduct. Third, he argues that the provision in his judgment

and sentence imposing interest on nonrestitution LFOs must be struck.




                                               7
No. 78677-6-1/8
  I.   Unanimity Instruction

       Law argues first that the trial court violated his right to a unanimous jury

verdict. He contends that the evidence described two distinct acts, the prosecutor

relied on both acts, and the instructions did not require the jury to unanimously

agree on which act supported conviction.1

       “Where the State presents evidence of several distinct acts, any one of

which could be the basis of a criminal charge, the trial court must ensure that the

jury reaches a unanimous verdict on one particular incident.” State v. Handran,

113 Wash. 2d 11, 17, 775 P.2d 453 (1989). But, this rule applies only where the State

presents evidence of several distinct acts. ki “[T]he State need not make an

election and the trial court need not give a unanimity instruction if the evidence

shows the defendant was engaged in a ‘continuing course of conduct.” State v.

Fiallo-Lopez, 78 Wash. App. 717, 724, 899 P.2d 1294 (1995) (quoting Handran, 113
Wash. 2d at 17).

       To determine whether criminal conduct constitutes one continuing act, we

evaluate the evidence in a commonsense manner. Handran, 113 Wash. 2d at 17.

“[E]vidence that the charged conduct occurred at different times and places tends


       1 Law failed to raise this alleged error below. A party may raise for the first
time on appeal a manifest error affecting a constitutional right. RAP 2.5(a)(3). This
court has previously held that, “[b]ecause   .   .the test for determining whether an
                                                     .


alleged error is ‘manifest’ is closely related to the test for the substantive issue of
whether a Petrich [unanimity] instruction was required, we conflate these two
analyses.” State v. Knutz, 161 Wash. App. 395, 407, 253 P.3d 437 (2011) (citing
Statev. Petrich, 101 Wash. 2d 566, 683 P.2d 173 (1984), overruled on other cirounds
~ State v. Kitchen, 110 Wash. 2d 403, 756 P.2d 105 (1988)). Accordingly, we reach
the issue under Knutz.


                                                 8
No. 78677-6-1/9
to show that several distinct acts occurred.” Fiallo-Lopez, 78 Wash. App. at 724. On

the other hand, evidence that a defendant engaged in a series of actions intended

to secure the same objective supports a continuing course of conduct. j~

       Law relies on State v. King, 75 Wash. App. 899, 878 P.2d 466 (1994). There,

police stopped a car in which King was a passenger. King, 75 Wash. App. at 901.

As King stepped out of the car, one of the officers saw him toss something away.

kL The officer also saw that his fanny pack was open, despite having been closed

just moments before. k~. As the driver stepped out of the car, another officer saw

him make a throwing motion in the direction of the car’s interior. ki. One of the

officers then searched between the driver and passenger seats, and found a

Tylenol container with rock cocaine inside. j~. They arrested King as a result.2

ki. Upon arrival at the police station, an officer found another piece of rock cocaine

in King’s fanny pack.     j.çj.   The State charged King with only one count of

possession of cocaine. j~ At trial, King requested a written unanimity instruction.

j~ at 903. The trial court denied his request due to “the State’s avowed intention
to make an election in argument.” ki. However, the State offered both the Tylenol

bottle and the fanny pack as a basis for conviction. ki. A jury found King guilty as

charged. jçj~ at 902.

       On appeal, this court found that the State’s evidence did not tend to show

a continuing course of conduct. ki. at 903. It explained, “The State’s evidence

tended to show two distinct instances of cocaine possession occurring at different

      2  Police had already arrested the driver based on an outstanding warrant.
King, 75 Wash. App. at 901.


                                             9
No. 78677-6-I/I 0
times, in different places, and involving two different containers-the Tylenol bottle

and the fanny pack. One alleged possession was constructive; the other, actual.”

jç~ Because the State did not elect to rely on either the Tylenol bottle or the fanny

pack as a basis for conviction, this court could not “say that the jury acted with

unanimity as to one act of possession.” j~ Thus, it held that the trial court’s failure

to issue a unanimity instruction amounted to constitutional error. ki.

       Law also attempts to distinguish this case from Fiallo-Lopez and State v.

Love, 80 Wash. App. 357, 908 P.2d 395 (1996). In Fiallo-Lopez, Lima delivered a

sample of cocaine to a police informant at a restaurant. 78 Wash. App. at 720. The

two then met at a Safeway parking lot, where Lima delivered a bag of cocaine. ki.

at 722. Lima later agreed to work with police and told them that Fiallo-Lopez

supplied the cocaine for these transactions. j~ at 721, 723. The State charged

Fiallo-Lopez with one count of delivery of cocaine, and one count of possession of

cocaine. jçj. at 723. A jury found him guilty as charged.          On appeal, Fiallo

Lopez argued that he was entitled to a unanimity instruction as to the delivery

charge. ki This court disagreed, holding that “the testimony and other evidence

show that the drug transaction was a continuing course of conduct.” Id. at 725. It

noted that “the fact that the two deliveries here occurred at different times and

places is outweighed by the commonsense consideration that they were both

intended for the same ultimate purpose, delivery of cocaine by Fiallo-Lopez to [the

informant].” Id. at 726.




                                             10
No. 78677-6-I/Il
       In Love, police were conducting surveillance of Love’s residence in

preparation to execute a search warrant, when Love exited the residence. 80 Wn.

App. at 358. Police stopped him a few blocks away, and arrested him after finding

5 rocks of cocaine inside a container in his pocket. ki. at 359. In a subsequent

search of Love’s residence, police found 40 additional rocks of cocaine and drug

paraphernalia. j~ The State charged Love with one count of possession of a

controlled substance with intent to deliver. j.~ at 362. A jury found him guilty as

charged.     at 360.

       On appeal, Love argued that the trial court erred in failing to give the jury a

unanimity instruction. jçL This court disagreed, distinguishing the case from King.

~ at 362-63. It explained,

       Love’s possession of five rocks of cocaine on his person and the forty
       rocks in his residence, when considered in conjunction with the other
       evidence of an ongoing drug trafficking operation found at Love’s
       residence, reflect his single objective to make money by trafficking
       cocaine; thus, both instances of possession constituted a continuous
       course of conduct.
Id. at 362. This court further explained that, in King, a rational juror could have

believed that the cocaine found in the car belonged to the driver, and that the

cocaine found in the fanny pack belonged to King. ki. at 363. In contrast, an

equally rational juror could have believed that King constructively possessed the

cocaine found in the car, and that, as King claimed, the police planted the cocaine

in his fanny pack. j~ Love had also argued that the police planted the cocaine

found in his pocket and at his residence. ki. But, as this court noted, the jury was




                                             11
No. 78677-6-1/12
left “with no rational basis to distinguish the cocaine found on Love from that at his

home.” Id.

       This case is more like Fiallo-Lopez and Love. While at the park, Law

sprinkled a substance from his right pocket into multiple individuals’ hands. He

also gave multiple individuals something small from the same pocket. At one point,

Law was given a folded up paper that appeared to be currency. After he left the

park, police arrested him nearby. They found a loose crystal substance in his right

pocket that appeared to be methamphetamine. They found a tied off sandwich

bag in his left pocket with methamphetamine inside. They also found a digital scale

and half a dozen small, ziplock style baggies in his backpack.

       This evidence indicates that Law engaged in a series of actions intended to

achieve a single objective: make money by selling methamphetamine. Despite

their placement in different pockets, Law possessed the methamphetamine and

untested crystal at the same time and place. A jury could infer that Law would

eventually use the methamphetamine in his left pocket to refill the drugs he was

handing out from his right pocket.     Viewing the evidence in a commonsense

manner, the methamphetamine found in Law’s left pocket and the crystal found in

his right pocket were part of a continuing course of conduct. As a result, a

unanimity instruction was not required.3

        ~ In the alternative, Law argues that his trial counsel was ineffective for
failing to alert the trial court to the need for a Petrich unanimity instruction. To
prevail on a claim of ineffective assistance of counsel, a defendant must show that
counsel’s performance fell below an objective standard of reasonableness based
on consideration of all the circumstances, and that the deficient performance
prejudiced the trial. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,


                                             12
No. 78677-6-1/13
  II.   Motion to Dismiss for Governmental Misconduct

        Law argues second that the trial court erred in denying his CrR 8.3(b)

motion to dismiss the charge. He asserts that the State failed to notify him that (1)

it had sought and obtained a warrant to search his cell phone, and (2) it was

“preparing to engage in an invasive procedure that would render the phone and

data inaccessible.”    He contends that this failure constituted governmental

mismanagement warranting dismissal.

        Two things must be shown before a trial court can dismiss a charge under

CrR 8.3(b). State v. Puapuaga, 164 Wash. 2d 515, 520, 192 P.3d 360 (2008). First,

“a defendant must show arbitrary action or governmental misconduct.”              ki.

Second, “a defendant must show prejudice affecting the defendant’s right to a fair

trial.” j.~ Washington courts have maintained that dismissal is an “extraordinary

remedy to which the court should resort only in ‘truly egregious cases of

mismanagement or misconduct.” State v. Wilson, 149 Wash. 2d 1, 9, 65 P.3d 657

(2003) (quoting State v. Duggins, 68 Wash. App. 396, 401, 844 P.2d 441, affd, 121
Wash. 2d 524, 852, P.2d 294 (1993)). We review a trial court’s decision on a motion

to dismiss charges for manifest abuse of discretion. Puaruaga, 164 Wash. 2d at 520-

21.




80 L. Ed. 2d 674 (1984); State v. Nichols, 161 Wash. 2d 1, 8, 162 P.3d 1122 (2007).
If one of the two prongs of the test is absent, this court need not inquire further.
Strickland, 466 U.S. at 697; State v. Foster, 140 Wash. App. 266, 273, 166 P.3d 726
(2007). Because a unanimity instruction was not required, defense counsel’s
failure to request one did not fall below an objective standard of reasonableness.
Accordingly, Law’s trial counsel was not ineffective.


                                            13
No. 78677-6-1/14
       Law relies primarily on State v. Brooks, 149 Wash. App. 373, 203 P.3d 397

(2009), to support that the State’s failure to notify constituted governmental

misconduct. In Brooks, the State failed to provide discovery required under CrR

4.7 before the defendants’, Natalie’s and Jason’s, omnibus hearings. 149 Wn.

App. at 383, 386. Specifically, the State did not provide g~y discovery, including

the names and addresses of its witnesses or any witness statements, before the

first scheduled hearing date. ki. at 386. Further,

      The State failed to timely provide Jason’s statement. The State failed
      to follow the local practice of making essentially all of the police file
      available to the defense by the omnibus date.          .   .  The State
                                                                     .


      mismanaged the first CrR 3.5 hearings by failing to issue subpoenas
      for its witnesses. The State continued to provide stacks of discovery
      on the mornings of the rescheduled hearings, thus forcing the trial
      court to continue the hearings multiple times. The trial court
      continued Natalie’s trial twice and Jason’s trial once to allow the
      State to complete its discovery obligations, which it still did not do.
Id.

      The trial court found that “the lag time between the date of the incident and

the date the officers transcribed the report and witness statements was beyond the

prosecutor’s control.” ki. In some cases, this lag time was about a month and a

half. Id. at 382. But, the court indicated that “there was no evidence that the

prosecutor’s office attempted to work with the sheriff’s office to resolve the lag

time.” ki. at 386. Also, the State took nine more days from the time it received

several officer statements before providing those statements to defense counsel.

ki. The trial court found governmental misconduct and prejudice under CrR 8.3(b),

and granted the defendants’ motions to dismiss with prejudice. j~ at 383. On




                                            14
No. 78677-6-1/15
appeal, this court held that, “[e}ven without considering the time that the sheriff’s

office controlled the requested documents, the trial court did not abuse its

discretion by finding governmental misconduct.” Id. at 387.

       There is no dispute that the State failed to notify Law that police had

obtained a search warrant for his phone until the first trial, and that the chip off

procedure rendered the phone inoperable. The record does not explain why the

prosecutor did not follow up regarding the status of a search warrant, despite

Kravchun’s statement that police intended to seek one. But, the trial court’s ruling

emphasized that nothing in the record showed that any mismanagement by the

State was intentional.     Yet, CrR 8.3(b) does not require that governmental

misconduct be intentional.

       The State’s failure to notify Law about the search warrant does not appear

as egregious as failing to provide ~j~y required discovery before a court

proceeding. At the defense interview before trial, defense counsel did not ask

about Kravchun’s statement in his report that police intended to seek a search

warrant for Law’s phone.       And, under CrR 4.7(a)(4), the State’s discovery

obligations are limited to “material and information within the knowledge,

possession or control of members of the prosecuting attorney’s staff.” The record

indicates the existence of the search warrant was unknown to the prosecutor and

his staff until the first trial. They could not produce what they did not have.

       But, even if the State’s actions had constituted governmental misconduct,

Law has failed to show prejudice as a result of this misconduct. Once Law learned




                                             15
No. 78677-6-1/16
of the search warrant, the trial court granted him a mistrial. At the new trial,

Kravchun testified that he had obtained a search warrant for Law’s cell phone, but

that Paxton was not “able to get much information, anything that [he] could use, off

of the phone.”     Defense counsel cross-examined Kravchun about the lack of

communication between police and the prosecutor. Paxton testified that, despite

the successful chip off procedure, he was unable to get any data from the phone’s

chip. Thus, the jury was able to consider this evidence, including the State’s failure

to get any information off of Law’s phone.

       Law argues that the chip off procedure destroyed material evidence,

thereby prejudicing his right to a fair trial. He points out that his phone could have

contained exculpatory evidence, and that, even if the phone contained “nothing”

relating to the charge, “that too would be exculpatory evidence.”4           But, the

misconduct at issue has to do with the State’s failure to notify Law of the warrant

and resulting search of his phone—not Paxton’s use of the chip off procedure. A

judge issued a warrant authorizing use of the procedure. Even if Law knew of the

warrant before Paxton conducted the search, he cites no rule that would have

prevented police from using the procedure to search Law’s phone.

       And, the State’s case against Law originated from police surveilling “open

air drug market” transactions. The State did not claim that Law engaged in any

prearranged transactions. Law has not identified information that the phone may

have provided that was material to a defense to the charges. Accordingly, the

      ~ Nothing in the record suggests that defense counsel attempted to obtain
evidence from Law’s phone that could have been exculpatory before the first trial.


                                             16
No. 78677-6-1/17
absence of information about prearranged transactions on Law’s phone would not

materially affect the case against him.

        Law also asserts that he “was prejudiced because he was forced to choose

between having prepared counsel and proceeding with a speedy trial.” CrR 3.3(h)

provides, “No case shall be dismissed for time-to-trial reasons except as expressly

required by this rule, a statute, or the state or federal constitution.” This court has

previously held that “[t}he plain and unambiguous language of CrR 3.3 prohibits

dismissal of a case under CrR 8.3(b) for violation of a defendant’s time-for-trial

rights under CrR 3.3 unless a defendant can show a violation of CrR 3.3, a statute,

or the state or federal constitution.” State v. Kone, 165 Wash. App. 420, 436, 266
P.3d 916 (2011). Further, “CrR 3.3(b) provides the exclusive means to challenge

a violation of the time-to-trial rule.” ~ at 437. Law has not asserted a specific

violation of CrR 3.3.     Nor has he asserted a violation of a statute or his

constitutional rights.   Therefore, he is precluded from raising his time-to-trial

argument under CrR 8.3(b).

        Because Law has failed to show prejudice as a result of governmental

misconduct, the trial court did not abuse its discretion in denying his motion to

dismiss.

 Ill.   Legal Financial Obligations

        Law argues last that the trial court erred in imposing interest on

nonrestitution LFOs. He cites RCW 10.82.090(1), which provides, “As of June 7,

2018, no interest shall accrue on nonrestitution legal financial obligations.” Law




                                             17
No. 78677-6-1/18
was sentenced on July 5, 2018. The State concedes that remand is appropriate

to strike the provision in his judgment and sentence requiring interest accrual on

nonrestitution LFOs. We accept the State’s concession and remand for the trial

court to strike the provision.

       We affirm Law’s conviction, but remand to the trial court to strike the

provision requiring interest accrual on non restitution LFOs.




WE CONCUR:




                                            18